Citation Nr: 1740102	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental condition, for the purposes of receiving VA outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel

 
INTRODUCTION

The Veteran had active service from April 1980 to April 1983.  He also served in the Army Reserves from 1983 to 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The Board notes that the Veteran was previously represented in this appeal by a Veterans Service Organization (VSO) other than the one listed on the title page.  However, in June 2016, the Veteran submitted a new VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," in favor of the VSO listed on the title page. 

The issue of entitlement to service connection for a dental condition, for the purposes of receiving VA outpatient dental treatment is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1. The Veteran has competently and credibly reported that his bilateral hearing loss had its onset during service and has been recurrent since.

2. The Veteran has competently and credibly reported that his tinnitus had its onset during service and has been recurrent since. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Bilateral Hearing Loss
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 111; 38 C.F.R. § 3.303 (a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159 (a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran asserts that his bilateral hearing loss is the result of his in-service exposure to exploding 109 Howitzers and the repeated firing of weapons in his position as a technical wire operational specialist.  He credibly testified before the Board in March 2015 that his hearing loss began in service and has been continuous since.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The first criteria of service connection is met as upon VA examination in July 2015, hearing loss was diagnosed and the findings in both ears met VA definition of impaired hearing upon audiometric testing.  He has credibly testified as to noise exposure in service, as discussed below; accordingly the first two criteria of service connection are established.  While several VA opinions have been offered as to a possible nexus between the Veteran's current hearing loss and events incurred in service, the Board finds these were inadequate because the examiner merely based her opinion on the Veteran showing normal hearing loss upon separation and failed to consider the Veteran's lay statements as to incurrence.  Where symptoms are capable of lay observation, a lay witness is competent to testify to ... continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002).  Here the Board finds that service connection for bilateral hearing loss is warranted based upon the Veteran' testimony of continuous symptoms of hearing loss in and since service.  

Tinnitus
Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.

The Veteran claims that he has tinnitus as a result of in-service noise exposure. Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017). Such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303 (d).

As for the matter of current disability, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge. See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). 

In adopting the current rating criteria for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus. In subjective or "true" tinnitus, the sound is audible only to the patient. In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.  67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone. See Charles v. Principi, 16 Vet. App. 370 (2002). Given the nature of the disability at issue, the Veteran's lay statements are sufficient to establish tinnitus as a current disability. Nonetheless, a diagnosis of tinnitus was confirmed at a July 2017 VA examination.

As to the question of whether there exists a nexus between current tinnitus and service, at his March 2015 Board hearing, the Veteran reported that he first experienced symptoms of ringing in his ears during service. See Board Hearing Tr. at 10-12.  The Board notes that the Veteran denied tinnitus when examined by VA in 2009.  However, during his hearing before the Board clarified that he did not really know what tinnitus was when asked about this condition-he just knew that he had been experiencing ringing in ears since service.  

On review of the entire evidentiary record, the Board finds no reason to question the veracity of the Veteran's assertions of an in-service onset of tinnitus.  Moreover, the Board highlights that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence). In this regard, the Board notes that the Veteran has provided lay statements as to the onset of his tinnitus. As discussed above, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service. See Charles, supra. Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience recurrent tinnitus from service to the present. 

In sum, the Veteran has provided competent and credible evidence that he experienced tinnitus in service and that it has been recurrent to the present. The Veteran's statements, when viewed in relation to his significant noise exposure in service, as well as VA's recognition that true tinnitus is a purely subjective symptom, are entitled to significant probative weight, and thus, are sufficient to establish that the Veteran's tinnitus had its onset during service. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.


REMAND

Unfortunately, another remand is required.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008).

With respect to the claim for service connection for a dental condition, for the purposes of receiving VA outpatient treatment, the Board notes that the RO did not refer the claim to the appropriate agency as directed in the June 2015 remand.  The Board therefore finds that a remand is necessary, as there is no official record of any initial determination by VHA regarding the Veteran's eligibility for dental treatment.  

Accordingly, the case is REMANDED for the following action:

 Refer the claim for service connection for a dental condition, for purposes of treatment, to the appropriate agency to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.  If it is determined that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and VBA makes a determination, readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


